McMurray, Presiding Judge,
dissenting.
As I would affirm the judgment of the superior court rather than dismiss this appeal, I respectfully dissent. In my view, the limited information provided in the motion to dismiss the appeal is not sufficient to demonstrate that all of the issues on appeal concerning the limits of the powers of the sole commissioner are moot. Even after the decision to build a jail is made and the funding issue resolved, questions remain as to the authority of the sole commissioner to contract for the facility without the approval of the advisory board. The majority’s oversimplification of the issues on appeal reduce any budgetary question to one of spend or do not spend, as though following a decision to spend it is self-evident to all concerned what should be purchased.
We are informed that construction of the jail was to have begun during the summer of 1992, a time preceding the decision of this case. Yet, who possessed the authority to contractually bind the county so as to permit the genesis of the project? Before construction could begin, the location and design of the jail, the identity of the parties who would construct the facility, the terms of the financial arrangements, and many related issues remained to be resolved by the appropriate party. These issues are not, as the majority suggests, issues which may arise in the future, but are an integral part of any purchase decision. The resolution of the issues presented on this appeal would determine who has authority to make those decisions and thus control the manner in which large sums of public funds are spent.
The motion to dismiss the appeal also relies on a pending change to a commission form of government for Franklin County. However, this change does not occur until January 1, 1993, and in the interim the issues contained in this appeal as to the powers of the sole county commissioner will continue to be justiciable. Appellee Parten’s motion to dismiss the appeal on grounds of mootness should have been denied.
*91Decided October 30, 1992.
James E. Cornwell, Jr., Solicitor, for appellants.
Blasingame, Burch, Garrard & Bryant, J. Ralph Beaird, Andrew J. Hill, Jr., Stephen E. Smith, for appellee.
The superior court’s declaration of the rights of the party is correct. The conclusions stated in the superior court’s order reflect a careful and comprehensive review of the relevant statutes. See Ga. L. 1956, p. 2603; 1960, p. 2143; 1967, p. 2038; 1976, p. 3607; 1980, p. 4177; 1987, p. 4364; 1990, p. 2555; 1991, p. 4681. I would hold that the sole county commissioner may act alone in committing the county for the purchase of a new jail.
I am authorized to state that Presiding Judge Carley, Judge Beasley and Judge Johnson join in this dissent.